Order denying motion to join appellant as a party defendant reversed on the law, with ten dollars costs and disbursements, and motion granted to the extent of allowing the appellant to intervene and enforce her lien on the fund in the referee’s hands, with ten dollars costs. In our opinion, the appellant, by virtue of her subcontract with the bidder on the partition sale, obtained an equitable lien upon its bid and the amount of its deposit with the referee, to the extent of her payment on account of her subcontract of purchase, and this right is superior to the rights, if any, of • the respondents, the subsequent assignees of the bid. Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur.